DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claim 1 is directed to a method.  Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites a method for conducting general business interactions of sales activities through product placement.  Specifically, the claims recite:
A computer-implemented method for execution by a computer- aided design (CAD) system comprising: 
defining, on a computing device, a plurality of location-based sales data for a plurality of products; 
defining a plurality of association pairs from the plurality of products by executing, via a machine learning system, one or more sequence mining algorithms on the plurality of retail location-based sales data to define one or more sequential relationships between a subset of the plurality of products purchased during a plurality of transactions; 
determining a plurality of retail locations for the plurality of products based upon, at least in part, the plurality of location-based sales data for the plurality of products and the plurality of association pairs defined from the plurality of products; and 
generating a planogram on a user interface, the planogram including placement of at least a portion of the plurality of products within a retail space based upon, at least in part, the plurality of retail locations for the plurality of products.
These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for sales activities through product placement which is a process that is encompassed by the abstract idea of commercial interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional element of the claims such as a computing device merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the computing device performs the steps or functions of sales activities through product placement.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional element of using a computing device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial interactions through sales activities through product placement.  As discussed above, taking the claim elements separately, a computing device performs the steps or functions of sales activities through product placement. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions through sales activities through product placement. Therefore, 
Dependent claims 2-7 further describe the abstract idea of commercial interactions through sales activities through product placement. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
 Independent claims 8 and 15 describe a computer program and a computing system performing functions relating to sales activities through product placement without additional elements that provide significantly more than the abstract idea of commercial interactions through sales activities through product placement as noted in the method claims above.  Therefore, these independent claims are also not patent eligible.
Dependent claims 9-14 and 16-20 further describe the abstract idea of commercial interactions through sales activities through product placement. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US Patent Application Publication 2009/0006156 A1) as applied to claims 1, 8 and 15, in view of Mattingly et al. (US Patent Application Publication 2018/0189725 A1) and further in view of Wannier et al. (US Patent Application Publication 2009/0276291 A1).
Regarding Claims 1, 8 and 15 Hunt et al. teaches:
A computer-implemented method  / computer program product  comprising a non-transitory computer readable storage medium having a plurality of instructions stored thereon, which, when executed by a processor, cause the processor to perform operations/ computing system , including one or more processors and one or more memories configured to perform operations comprising (See paragraph [1802] - describes a system operating on/ controlled by a computer and a computer program stored in memory on various hardware devices that is driven by processors to perform the operations of said computer program): 
defining, on a computing device, a plurality of location-based sales data for a plurality of products (See paragraph [0655-0657] - describes a system collecting overlapping data for products, including sales of said products in a particular display location); 
defining a plurality of association pairs from the plurality of products (See paragraph [0260-0262] - describes a system using a probabilistic approach to item aspect pair matching) by executing, via a machine learning system (See paragraph [0437] - describes a system using machine-learning algorithms), one or more sequence mining algorithms (See paragraphs [0270], [0275] and [0290] - describes a system using sequence mining techniques) on the plurality of retail location-based sales data to define one or more sequential relationships between a subset of the plurality of products purchased during a plurality of transactions (See paragraphs [0342-0343] - describes a system analyzing data gathered from numerous transactions over a period of time and positing relationships between at least various products from various transactions);       
determining a plurality of retail locations for the plurality of products based upon, at least in part, the plurality of location-based sales data for the plurality of products and the plurality of association pairs defined from the plurality of products (See paragraph [0264-0267] - describes a system using sales data for various products in various locations in a store as a measure to base product pair matching); and 

Hunt et al. does not teach:
for execution by a computer-aided design (CAD) system, generating a planogram on a user interface, the planogram including placement of at least a portion of the plurality of products within a retail space based upon, at least in part, the plurality of retail locations for the plurality of products.  This is taught by Mattingly et al. (With no special definition of “computer-aided design” in the specification of the instant application other than noting that it is used to create images of product locations in a planogram comprising multiple products and multiple locations for said products, the added claim limitation of “computer-aided design” is being interpreted as a computer being used to generate planograms.  Therefore, see paragraph [0036] - describes a computer system generating planograms for retail items in retail locations, paragraph [0043] - describes said system displaying said planogram on a user interface and [0059] - describes the planogram layout relative to two-dimensional or three-dimensional space).  It would be obvious to one having ordinary skill in the art before the effective filing date of the 
Regarding Claims 2, 9 and 16 modified Hunt et al. teaches:
The computer-implemented method/ computer program product/ computing system of claim 1, 8 and 15, wherein the plurality of products include a plurality of fashion products and defining the plurality of association pairs from the plurality of fashion products is based upon (See paragraph [1121] - describes clothing as a product category considered by the system), 
modified Hunt et al. does not teach:
This is taught by Wannier et al. (See paragraphs [0099] - describes a system scoring and matching garments and paragraph [0145-0151] - describes said system displaying said matching and scoring garments based on color and fashion suitability rules).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate fashion parameters in a system that scores and matches at least fashion products, thereby further enhancing the accuracy of said system.
Regarding Claims 4 and 11, modified Hunt et al. teaches:
The computer-implemented method/ computer program product/ computing system of claim 1 and 8, wherein determining the plurality of retail locations for the plurality of products includes: 
receiving a selection of a marketing objective from a plurality of marketing objectives (See paragraphs [0508] - describes a system yielding data in such a granular manner that it allows tracking of several forms of sales and marketing objectives/ goals).
Regarding Claims 5, 12 and 19, modified Hunt et al. teaches:
The computer-implemented method/ computer program product/ computing system of claim 4, 11 and 18, wherein determining the plurality of retail locations for the plurality of products includes: determining the plurality of retail locations for the plurality of products based upon, at least in part, the received marketing objective selection (See paragraphs [0515] - describes a system yielding at least a number of displays needed to reach certain designated sales and marketing objectives/ goals).
Regarding Claims 6, 13 and 20, modified Hunt et al. teaches:
The computer-implemented method/ computer program product/ computing system of claim 1, 8 and 15, wherein the plurality of retail locations for the plurality of products includes relative positioning of the plurality of products with respect to one another based upon, at least in part, the plurality of retail location-based sales data for the plurality of products and the defined plurality of association pairs from the plurality of products (See paragraphs [1240-1241] - describes a system assigning product display locations based at least on sales data of said products as well as sales data of other products already considered similar [or paired] with said products).
Regarding Claims 7 and 14, modified Hunt et al. teaches:
The computer-implemented method/ computer program product/ computing system of claim 1 and 8, 


Hunt et al. does not teach:
wherein generating the planogram on the user interface includes: 
inserting a plurality of images representative of the at least a portion of the plurality of products into the planogram at the determined plurality of retail locations for the at least a portion of the plurality of products.  This is taught by Mattingly et al. (See paragraph [0061] - describes a system capturing images of a prepared display and comparing said images to the appropriate planogram for said display to ensure accuracy of product arrangement).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an image reference check in a system that uses images as the primary method of information communication, such as a planogram, thereby further enhancing the accuracy and efficiency of said system.
Regarding Claim 18, modified Hunt et al. teaches:
The computing system of claim 15, wherein receiving information associated with the user accessing the first website includes associating one or more fashion products with the user accessing the first website (See paragraphs [1428] - describes a system analyzing product sales that are conducted through user profiles on websites, [1121] - describes said products as comprising fashion items, such as clothing and [0570] - describes customer profiles comprising multiple types of product related data for analysis).







Response to Remarks
Applicant's arguments filed 03/26/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1-2, 4-9, 11-16 and 18-20 as being executed by “a computer-aided design (CAD) system” as grounding the invention as disclosed in the instant application in a practical application rather than an abstract idea, the rejection under 35 U.S.C. § 101 is sustained.  The use of “a computer-aided design (CAD) system” is well known and understood in the art and is not disclosed in the instant application in enough detail to distinguish this feature from other system using similar processes.  Therefor, the added claim limitation of “a computer-aided design (CAD) system” does not amount to significantly more than an abstract idea.  Further, applicant is reminded that the specification is not read into the claims during examination. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Mattingly and Wannier in the invention of Hunt, as a whole.  Applicant asserts that the cited prior art does not disclose “machine learning” or “train”.  However, as cited above, the combination of Hunt, Mattingly and Wannier describe all of the limitations in context as disclosed in the amended claims of the instant application.  The citation of Hunt, Mattingly and Wannier needs to be considered as a whole, not just the sections cited by the examiner.  Further, the applicant’s arguments are moot as they appear to argue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802.  The examiner can normally be reached on M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on 571 270 3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW S WERONSKI/Examiner, Art Unit 3687     

/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687